Citation Nr: 0717080	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-35 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder classified as 
paranoid schizophrenia.

2.  Entitlement to service connection for paranoid 
schizophrenia.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder classified as 
a personality disorder with immature personality and 
situational adjustment reaction, also claimed as depression 
and anxiety. 

4.  Entitlement to service connection for an acquired 
psychiatric disorder classified as a personality disorder 
with immature personality and situational adjustment 
reaction, also claimed as depression and anxiety.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977 and from May 1980 to May 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee.  

The reopened claims are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder classified 
as schizophrenia was last denied by the Board in an April 
1985 decision.

2.  New evidence received since the April 1985 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.

3.  Service connection for a psychiatric disorder classified 
as personality disorder was last denied by the Board in a 
April 1985 decision.

4.  New evidence received since the April 1985 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.


CONCLUSIONS OF LAW

1.  The April 1985 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R § 20.1104 (2006).

2.  New and material evidence has been received since the 
April 1985 Board decision, and the claim for service 
connection for an acquired psychiatric disorder classified as 
paranoid schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

3.  The April 1985 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R § 20.1104 (2006).

4.  New and material evidence has been received since the 
April 1985 Board decision, and the claim for service 
connection for an acquired psychiatric disorder classified as 
personality disorder with immature personality and 
situational adjustment reaction, also claimed as depression 
and anxiety is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in November 2002.  A duty to assist letter 
addressing the new and material issues was issued in April 
2003, prior to the May 2003 rating decision that denied these 
issues.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  This 
letter also addressed the question of new and material 
evidence to reopen a claim.  However, it did not give the 
correct criteria, but gave the criteria in effect for claims 
filed prior to August 29, 2001.  The duty to assist letters 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
In the more recent case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) further held "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim." Kent at 9 (emphasis added). VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
In this case, the veteran is not prejudiced by the RO's 
failure to provide the correct legal standard for new and 
material evidence or to address the basis for the prior final 
denials, as the Board is reopening this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
is sufficient to reopen this claim and an examination will be 
scheduled on remand.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with such notice of the type of evidence necessary 
to establish the degree of disability and earlier effective 
dates in the October 2006 letter.  

II.  New and Material Evidence

Service connection was previously denied for psychiatric 
disorders including schizophrenia and a personality disorder 
by the Board in April 1985.  

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1104 (2006).  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

In an April 1985 decision, the Board denied service 
connection for a psychiatric disorder based on the following 
reasons.  First, the Board determined that a personality 
disorder was the only anomaly manifested in service and that 
this was not a disability for VA purposes.  Next, the Board 
noted that schizophrenia was not manifested until after the 
end of the 1 year presumptive periods after service.  

Evidence before the Board in April 1985 includes service 
medical records from the veteran's first period of service 
between March 1973 and March 1977 which were silent for any 
complaints or findings of psychiatric problems in the records 
or examinations.  Also reviewed by the Board in 1985 were 
service medical records from his second period of service 
from May 1980 to May 1981.  These included some records of 
treatment for psychiatric complaints.  

His May 1980 entrance examination was noted to reveal a 
normal psychiatric examination, with the report of medical 
history silent for any complaints of a psychiatric nature.  
In December 1980 he requested to see a psychiatrist or 
psychologist regarding increasing inner turmoil and anxiety 
due to problems with his ex-wife's actions that he described 
as violent.  Mental status examination revealed him to speak 
in a very slow voice and give his story in a somewhat 
disorganized manner of which he was aware.  Otherwise his 
thinking was logical, goal oriented and well associated, and 
he denied delusions or hallucinations or thoughts of suicide 
or homicide.  He was assessed with social problems and 
situational reaction with moderately depressed mood.  He was 
seen again in mental health in January 1981 for reevaluation 
of depression and acute anxiety due to his marriage ending.  
Also in January 1981 he was seen for complaints of mild 
dizziness and was also noted to be lethargic and somewhat 
depressed.  He described custody problems as tearing him 
apart.  He was assessed with depression and acute anxiety.  

In February 1981 he was feeling more discouraged and hopeless 
and requested a change of duty assignment and to be let off 
ship.  He was assessed with adjustment disorder with 
depressed mood and it was recommended he be administratively 
separated from the service.  A March 1981 reevaluation and 
review of all records revealed no change from previous 
examinations.  He was to be separated from the service 
through administrative means and was diagnosed with a 
personality disorder, situational reaction and depression.  
In April 1981 he was seen for an episode of diarrhea and 
light headedness and was assessed with anxiety reaction and 
mild gastroenteritis.  

The evidence before the Board in April 1985 included VA 
records from within the first year of the veteran's discharge 
from the service in May 1981.  Specifically these were 
records from February 1982 showing complaints of "nerves" 
wherein he stated he had "funny" feelings in his head 
whenever he thinks of his military days and has feelings of 
violence and feels under pressure from his wife, and was 
depressed over the state of the military at the time.  He 
indicated he started "flipping out" at cops and felt like 
he was in a daze.  Another February 1982 treatment record 
revealed the veteran to have a depressed mood and some 
psychomotor slowing on mental status examination.  His past 
history was said to include evidence of a personality 
disorder, passive aggressive type.  He was diagnosed with 
Axis I dysthymic disorder and Axis II passive aggressive 
personality disorder.  

Also before the Board in 1985 were VA records from November 
1982 through August 1984 showing treatment for differentially 
diagnosed psychiatric disorders, including schizophrenia.  
Among these records was a November 1982 mental health 
treatment record that showed a diagnosis of depression and 
anxiety.  A March 1983 record diagnosed adjustment disorder 
with anxious mood.  A November 1983 VA hospital record that 
revealed he was admitted for hallucinations and "nerves gone 
bad."  He was noted to have prior hospitalizations at VA 
facilities in 1982 and 1983 where he had been diagnosed with 
adjustment disorder with anxious mood.  Following his 
hospital stay in November 1983 he was diagnosed for the first 
time with schizophrenia, paranoid type under Axis I.  He was 
also given an Axis II diagnosis of mixed personality 
disorder, passive-dependent and aggressive.  Another November 
1983 record that again diagnosed schizophrenia and mixed 
personality contained the veteran's allegations that the 
major stress he was experiencing stemmed from conflict with 
his ex-wife regarding child support.  In this report the 
veteran claimed that while he was in service, his ex-wife 
contacted a commanding officer while he was aboard ship in 
1980, which created problems and precipitated his breakdown.    

An April 1984 treatment record pointed out that the veteran 
had filed for Social Security benefits and that his claim was 
pending.  A July 1984 treatment record for acute alcohol 
abuse and alcohol related depression and inability to think 
straight.  An August 1984 treatment record indicated that a 
diagnosed mixed personality disorder, passive aggressive and 
dependant was an important facet of the veteran's overall 
adjustment.  

Among the evidence received after the Board's April 1985 
decision were VA records from 1986 to 2003 showing ongoing 
treatment for psychiatric problems.  He was shown to be 
treated for schizophrenia repeatedly in 1986.  In 1990 he was 
treated for schizophrenia and passive-aggressive personality 
disorder.  An October 1992 VA general medical examination 
focused on other problems besides his psychiatric complaints 
but did note him to have psychological problems and a very 
flat affect.  

Treatment records from 1998 to 2000 revealed multiple 
hospital stays for severe psychiatric problems that included 
hallucinations, paranoid thoughts and other such symptoms of 
psychosis in February 1998, May 1999, September 1999, 
November to December 1999, March to April 2000 and June to 
July 2000.  Other symptoms noted during these stays included 
complaints consistent with depression noted in February 1998 
and May 1999, and he was also noted in September 1999 to have 
a history of depression and complaints of depression with 
somatic complaints at that time.  He was repeatedly diagnosed 
with schizophrenia during these hospital stays, but he was 
also given Axis II diagnoses of personality disorder, not 
otherwise specified, with dependent traits.  He also was 
diagnosed with depression along with the schizophrenia and 
personality disorder in September 1999 and in December 1999.  
The discharge report from his March to April 2000 hospital 
stay noted him to again endorse complaints of depression in 
addition to psychotic thought processes, although he was not 
diagnosed with depression in this report that continued to 
diagnose schizophrenia and personality disorder not otherwise 
specified with dependent traits.  His hospital report from 
June to July 2000 noted complaints of him feeling 
increasingly depressed, although the diagnosis continued to 
be unchanged from April 2000.    

He also continued to be diagnosed with schizophrenia, 
paranoid type and personality disorder not otherwise 
specified, with dependent traits in outpatient treatment 
records from August 2002, September 2002 and November 2002.  
In November 2002, he was noted to generally stay in bed all 
the time out of fearfulness, exhibited paranoid ideations 
about others and his thought process was tangential. 

He continued to be diagnosed with schizophrenia in 2003.  
Significantly the symptoms he complained of in a May 2003 
psychiatry record included disorganized thoughts, and 
statements that made no sense.  Such symptoms were similar to 
those complained of during active service in December 1980, 
when told his story in a somewhat disorganized manner.  

Based on a review of the evidence the Board finds that new 
and material evidence has been received to reopen his claims.  
The evidence reflects continuity of psychiatric 
symptomatology, which includes symptoms of depression, 
confusion in thought and speech and paranoid thoughts with 
diagnoses of schizophrenia and a personality disorder after 
service up through 2003.  This evidence, when considered with 
the service medical records which showed similar symptoms 
such as depression, persecutory complaints about his ex-wife 
and anxiety, as well as some evidence of disorganized speech, 
is significant as it may be suggestive of continued symptoms 
of a chronic condition in service for which service 
connection may be warranted under 38 C.F.R. § 3.303(b).  Such 
evidence raises a reasonable possibility of substantiating 
the veteran's claims for service connection either for a 
psychiatric disorder classified as schizophrenia or for an 
acquired psychiatric disorder classified as personality 
disorder with immature personality and situational adjustment 
reaction, also claimed as depression and anxiety.

Under these circumstances, as new and material evidence has 
been received, the claims are now reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).


ORDER

New and material evidence having been received, the claims 
for entitlement to service connection for an acquired 
psychiatric disorder classified as paranoid schizophrenia is 
reopened.  To this extent, the appeal is granted.

New and material evidence having been received, the claims 
for entitlement to service connection for an acquired 
psychiatric disorder classified as personality disorder with 
immature personality and situational adjustment reaction, 
also claimed as depression and anxiety, is reopened.  To this 
extent, the appeal is granted.


REMAND

As noted above, the claims for entitlement to service 
connection for an acquired psychiatric disorder classified as 
schizophrenia and separately classified as personality 
disorder with immature personality and situational adjustment 
reaction, also claimed as depression and anxiety were 
reopened based on the receipt of new and material evidence.  

The Board notes that the veteran appears to have been in 
receipt of Social Security disability benefits since around 
1984 according to income statements submitted by the veteran 
dating back to July 1984, suggesting that he was receiving 
Social Security benefits shortly after service.  Also of 
record are correspondences from the Social Security 
Administration in September 1995 addressing the reduction of 
his benefit payments to pay for child support.  Finally a VA 
medical record from July 2000 indicated that he is in receipt 
of Social Security disability benefits.  To date, no attempt 
has been made to obtain these records which are potentially 
pertinent in these matters.  

Furthermore a VA examination is necessary to address the 
etiology of the veteran's claimed psychiatric disabilities, 
which have been shown to include differential diagnoses over 
the years.  To date no such examination has been conducted, 
but in light of the service medical records and post-service 
medical records dating up to 2003 showing similar 
symptomatology, such an examination is necessary to clarify 
the diagnoses of the claimed psychiatric pathologies, to 
include a discussion as to whether any psychiatric disorders 
diagnosed were manifested in service.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

As previously noted, the Court held in Dingess, supra, that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice pursuant to Dingess, 
supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an increased rating and an 
earlier effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  After completion of the above, the 
AOJ should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
be performed by a psychiatrist in order 
to determine the nature, extent, and 
etiology of any psychiatric disorder(s) 
found.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the examiner 
should so indicate in the report.  The 
examiner should conduct all necessary 
tests and studies and review all of the 
appellant's medical records and history.  
The examiner should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status, and 
reconcile any prior diagnoses.

The examiner should render an opinion as 
to whether it is at least as likely as 
not that any Axis I psychiatric disorder 
diagnosed, to include schizophrenia, 
situational reaction, anxiety disorder or 
depression or any other psychiatric 
disorder diagnosed, became manifest 
during active service or to a compensable 
degree within a one year period of his 
discharge from active service, or is 
otherwise related to his active service.

If any of the veteran's diagnoses 
constitute an Axis II personality 
disorder, the specialist should so state.  
If so, the examiner should also render an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disability is the result of 
in-service aggravation (permanent 
worsening) of a personality disorder due 
to superimposed injury or disease.

If the etiology of the appellant's 
disorder(s) is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
acquired psychiatric disorders, to 
include schizophrenia and a personality 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  Thereafter, the AOJ should 
readjudicate the veteran's claims for 
service connection for an acquired 
psychiatric disorder, to include 
schizophrenia and personality disorder, 
situational adjustment reaction, also 
claimed as depression and anxiety.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


